Agreement between the EU and the USA on the processing and transfer of Financial Messaging Data from the European Union to the United States for purposes of the Terrorist Finance Tracking Programme (debate)
The next item is the report by Mrs Hennis-Plasschaert, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the recommendation on the proposal for a Council decision on the conclusion of the Agreement between the European Union and the United States of America on the processing and transfer of Financial Messaging Data from the European Union to the United States for purposes of the Terrorist Finance Tracking Programme (05305/2010 - C7-0004/2010 - 2009/0190(NLE)).
As you know, the European Parliament has been very active in this matter. Our Parliament is composed of Members directly elected by the citizens of Europe. Our main responsibility is for citizens' rights, and we must guard these rights. We are fully aware of this. This is our first and greatest responsibility. At the same time, we realise how important the SWIFT agreement is - for completely different reasons. Therefore, finding the right middle ground, here, was important. While this was happening, in recent months, the Treaty of Lisbon has come into force.
In November of last year, I wrote to Mr Reinfeldt, who was President of the European Council at the time, with a request to postpone the decision and for the European Parliament's decision to be taken into account, in accordance with the Treaty of Lisbon. As you know, this did not happen, and on 30 November, the Council made a decision on the matter and adopted the SWIFT agreement. On 21 December, I sent another letter to Mr Reinfeldt. Parliament expressed two expectations in this letter: inclusion of our position in the negotiation mandate for a permanent agreement, and also full information for Parliament during future negotiations. On 21 January, I wrote a similar letter to Mr Zapatero, who currently leads the rotating Presidency, and sent the same letter again on 8 February. I have also written a letter, saying the same things, to Mr Barroso. I have also been in touch with representatives of the American Government and with Mrs Clinton. I have also received a letter on this matter, which sets out the position of the United States Government on the SWIFT agreement.
Perhaps you know all this, because the documents are all available - I have sent all the documents to the political groups, so that you can use them at any time. This is important. We must have full information, so that we can make decisions on this matter in a responsible way. The measures we have taken will also be helped by our discussion today. That is why this discussion about SWIFT is so important. I am extremely glad that we have representatives of the Council and of the European Commission with us, who will be able to speak, and then we come to our discussion and our responsibility for a decision on this matter.
rapporteur. - Mr President, I shall start by saying that I, too, support a strong, outward-looking EU that is capable of acting shoulder to shoulder as a true counterpart to the US, and in that framework, I think it is of crucial importance to be open, fair and transparent if we are to address the issue of how Europe should cooperate with the US for counter-terrorism purposes, including law-enforcement use of data collected for commercial ends.
Without a doubt, the targeted exchange and use of data for counter-terrorism purposes is, and will remain, necessary, but let me be clear: European citizens must be able to trust both security and data claims. Getting it right first time round should be the objective and, with all due respect, the Council has been insufficiently strong to do so.
Indeed, the proposed interim agreement is a significant departure from European law in how enforcement agencies would obtain financial records of individuals, namely through court-approved warrants or subpoenas to examine specific transactions, but with the proposed interim agreement, we instead rely on broad administrative subpoenas for millions of records of European citizens.
By the very nature of SWIFT, it is not possible to refer to the so-called 'limited' requests. For technical reasons, SWIFT has to transfer bulk data, thereby violating the basic principles of EU data-protection law such as necessity and proportionality. This cannot be rectified ex post by mechanisms of oversight and control.
At all times, it must be clear that Parliament is not out there to just passively take note of the actions of the Council and the Commission. The fact is that this House is always being promised jam tomorrow if only we would be patient. However, we cannot keep falling for fake promises of jam tomorrow. We need clear commitments now and the ball was in the Council's court. I made that clear last week, but so far, it has failed to act accordingly.
The Council states that it wants to ensure the utmost respect for privacy and data, but fails to address in particular the rights of access, rectification, compensation and redress outside the EU for data subjects. The Council states that it shares Parliament's concerns and therefore calls on the Commission to adopt draft negotiation guidelines.
Why hide behind the Commission? It is Council that will adopt the negotiation directives in the end; why have the negotiation guidelines not already been submitted? Council states yet again that it wants to ensure that the TFTP will continue. However, it fails to address the fact that in this way, the EU continues to outsource its financial intelligence service to the US. The lack of reciprocity is not being addressed. True reciprocity would allow the EU authorities to obtain similar data stored in the US and, in the long term, consider the necessity of building up our own EU capacity.
The Council does not show any commitment to line up with existing legislation such as the data retention directive for the telecom service providers, which does deal with specific and targeted data. The Council fails to clarify the precise role of the public authority. A 'push' system does not mean anything if, in actual practice, SWIFT has to transfer bulk data. Transfer and storage are, in other words, by definition disproportionate under the terms of the interim agreement and the Council does not address a European solution for the supervision of data exchange.
President-in-Office, tell me how on earth I can tell 500 million European citizens that we are selling out on important safeguards and principles just because we are not able to put our foot down, because Council is not able to get its act together. Tell me; I am all ears.
(Applause)
Mr President, ladies and gentlemen, I would like to begin my speech with an unequivocal statement: Spain has shown clear, unreserved support for the Treaty of Lisbon, and it has done so from the very beginning. We did so in the certainty that the implementation of the new treaty was going to mean, inter alia, that the European institutions would be brought closer to our citizens.
This is an objective that the Treaty of Lisbon entrusts largely to Parliament. Giving Parliament a bigger role and greater participation in issues such as the area of freedom, justice and security is the way in which this treaty has tried to bring the citizens and the institutions closer together.
Let me begin, then, by assuring all the honourable Members that the Council is committed to working closely and honestly with Parliament. For the Spanish Presidency, this conclusion is the result of our firm commitment to the Treaty of Lisbon and its aims.
The Council also shares Parliament's concern to ensure the security of all European citizens, for security means the guarantee that they can fully exercise their freedom. That is the context in which, together, we are fighting terrorism - all forms of terrorism.
As stated in the Resolution adopted in this Chamber on 17 September, the European Parliament 'recalls its determination to fight terrorism and its firm belief in the need to strike the right balance between security measures and the protection of civil liberties and fundamental rights'. I agree wholeheartedly with this statement.
This is the framework within which I would like to see this debate conducted; it is a new framework under the Treaty of Lisbon, and it is based on honest, interinstitutional collaboration and a shared desire - and this is not a new desire - to fight terrorism while respecting the principles of proportionality and necessity, which are also critical if we are to fight terrorism effectively.
Mr President, it is widely acknowledged that international terrorism has brought new challenges to our societies. This is a relatively new form of terrorism which has no clear organisation, is extremely deadly and operates at a global level. A global approach is therefore needed to eradicate it. It lacks a rigid, hierarchical structure and so can only be combated with an extraordinary intelligence effort. It is so deadly that we are having to be on maximum alert in places where large numbers of people gather.
Prevention, coordination and intelligence are the three words that sum up our strategy for tackling this huge threat.
All countries have endeavoured to improve internal and external coordination, to be better informed and, ultimately, to cooperate with those who are engaged in the same struggle. The European Union has also increased its joint investigation bodies and teams, information exchange and shared analysis.
This is the context for the agreement we are examining today between the European Union and the United States concerning the transfer of financial messaging data. Data exchange without an agreement has worked uninterruptedly for many years.
When I appeared before the Committee on Civil Liberties, Justice and Home Affairs two weeks ago, several Members asked me about the outcomes of that data exchange. It is a pertinent issue which I think has been taken up and answered in the second report by Judge Bruguière, which has been referred to this House and from which I shall now quote: 'during 2009, the TFTP has been a highly valuable tool used by intelligence and law enforcement agencies to help map out terrorist networks, to complete missing links in investigations, to confirm the identity of suspects, to locate the physical whereabouts of suspects and to identify new suspects as well as to disrupt attempted terrorist attacks'. I would also add that this not only applies to 2009 but earlier, in the United States, Europe and all over the world: in Barcelona in January 2008, in Germany in the summer of 2007, in London after the 7 July attacks and in the investigations into the 11 March attacks in Madrid, the Bangkok killings of April 2005 and the Bali bombings of 2002. These are just some of the examples Judge Bruguière cites in his report.
Data exchange has therefore delivered positive results. It has allowed us to investigate and prevent attacks. It has enabled us to arrest terrorists after they have committed attacks and, most importantly, before they have succeeded in committing them.
Even though SWIFT indicated in 2007 that it had made a decision to change its databases, it did not actually do so until just a few months ago. This meant we had to review the protocols which, up to then, had enabled us to exchange financial data. That had to be done in a very short space of time. The mandate was approved by Council in the summer of 2009 when there was still uncertainty over the entry into force of the Treaty of Lisbon.
The decision that was taken is well known. We signed an interim nine-month agreement which should be ratified in this Chamber: an interim agreement lasting nine months, during which this Parliament, the Council and the Commission should establish a new negotiation process to set out a definitive agreement. That was the decision taken.
It may not have been the best decision. However, it is important to say clearly to this House that, in terms of privacy protection, the signed ad referendum agreement that we are debating here today is a great improvement on the protocols in place prior to this agreement.
It is an improvement because this interim agreement has additional guarantees, among other elements, that were recommended by Parliament and set out by the rapporteur in the report that has been presented to us today.
At this stage, I would like to say that the Spanish Presidency of the Council has taken full account of the resolutions adopted in Parliament and the letters sent by the President of the Parliament, as well as the report that was drawn up by Mrs Hennis-Plasschaert and voted on in the Committee on Civil Liberties, Justice and Home Affairs on 4 February. For this reason, the Council approved a statement that was sent to Parliament yesterday and whose key points I shall now summarise for you.
Firstly, the Council is committed to incorporating into a definitive agreement the sound guarantees that will strengthen proper protection, the deletion of data and greater precision with regard to the exchange of data obtained by the TFTP with national authorities and third countries.
We are also committed, of course, to strengthening the guarantees contained in the current agreement; these should remain - and be strengthened - in the definitive agreement, as should a strict limitation on the end use of data and an absolute ban on extracting data and using profiles.
Finally, the Council, in response to the new context created by the entry into force of the Treaty of Lisbon, is committed to negotiating an interinstitutional agreement in order to enable easier access to classified documents relating to international agreements.
In this regard, and I wish to reiterate this point as clearly as possible, the Spanish Presidency is totally committed to the Treaty of Lisbon and the Charter of Fundamental Rights of the European Union, particularly Article 8, and fully recognises the legitimate concerns expressed by Parliament.
We now know that the commitment I have just set out is possible. In a letter sent to the President of Parliament by the Secretary of State of the United States, Hillary Clinton, and the Secretary of the Treasury, Timothy Geithner, the United States Government has expressed its commitment to incorporating the requisite guarantees in accordance with the position taken by the European Parliament.
Ladies and gentlemen, it is possible that in the approval process for the agreement we are debating today, the Council could have done things better. What is certain, however, is that in this process, the Council has learned lessons and taken due note of Parliament's concerns. It is also certain that the agreement we are debating today has contributed - and I hope that it will continue to contribute - to improving the security of citizens all around the world and, of course, in Europe.
Thank you, Mr Rubalcaba. I would like to remind everyone, as I said earlier, that I have received a reply from the Council to the letters which I sent. They are available in the political groups for you to see at any time. In its reply, the Council has responded to our expectations, the expectations of Parliament. Thank you, Mr Rubalcaba, for making this declaration and for explaining the Council's position on this. It is very important to us.
Member of the Commission. - Mr President, let me start by thanking everyone for yesterday giving us and me your trust and confidence by voting 'yes' for the new Commission.
It is an interesting first day at work and I am grateful to share with you the important issue of sharing information with the US for the purpose of combating terrorism, this time in relation to the Terrorist Finance Tracking Programme (TFTP).
The European Parliament has, of course, shown great interest in this matter. This is quite right, since the TFTP confronts us again with the challenge of reconciling data sharing with data protection and, if we take up this challenge, this helps us to give citizens security, privacy and data protection.
One of the aims of the interim agreement has been to ensure implementation of the conditions in the European Parliament resolution of September 2009. We firmly intend to strengthen further the data protection part when negotiating the long-term agreement, particularly concerning the right to receive information about whether one's rights have been respected under the agreement, and stronger guarantees about effective redress, lawful data processing and the deletion of data.
The second Bruguière report was made available to MEPs on Monday last week, and it demonstrates the significance and the value of TFTP in the investigation and disruption of terrorism, including in the European Union. The report confirms that TFTP has been used to identify and arrest individuals who have subsequently been convicted of terrorism within our Member States. The report also highlights that TFTP is a valuable source of reliable information necessary in the fight against terrorism. There are specific examples and the Council referred to a few of them.
We know that the threat of terrorism in some of our Member States remains as high as ever, and I am sure that you can see that rejection of the interim agreement by this House would represent a serious blow to EU security.
Some of our Member States have made it very clear that they want the TFTP to continue because they have benefited from it in the past and will continue to do so. They have told us that the reliable information that the TFTP provides on known and suspected terrorism is an important source of legitimate intelligence needed to address the complex threat, notably from al-Qaeda inspired terrorism. The interim agreement is not only a favour to the US; it is in our common interest.
Much has been said about the level of protection of data in the interim agreement and this is, of course, a key concern. I encourage Members - and I am sure most of you have already done so - to look closely at the interim agreement. You will see that it contains significant and detailed legally binding commitments on the way that the US Treasury Department can process data under the agreement. They include, for example, a strict limitation on the purpose of processing, which is limited to the investigation, detection and prosecution of terrorism. It includes an absolute prohibition on data mining - searches of the database can only be undertaken where it is possible to show a reason to believe that the subject of the search is engaged in terrorism.
That means that the data held on the TFTP database are effectively anonymous. Only if there is a reason to believe that one identified person is a terrorist can the data of that person be seen and extracted from the database. This is important. The interim agreement obliges the Treasury Department to delete data within five years of receipt - a period which is in keeping with the retention period in EU legislation on terrorist financing. The agreement also provides for a detailed EU review in which some of our own data protection authorities will participate to ensure that these and many other data protection obligations are complied with.
The agreement does not involve the transfer of virtually all SWIFT data to the US Treasury Department. I can assure you that only a fraction of SWIFT data will be transferred under the interim agreement. It does not in any way affect the powers of data protection authorities with regard to processing activities performed in the EU by SWIFT or financial institutions.
Refusal of consent will bring to an end the interim agreement, including the significant data protection safeguard it contains. If the US is able to access data by other means - for example through bilateral relations with the Netherlands - those safeguards will no longer apply. If the interim agreement falls, it is likely to take considerable time before any alternative can be put in place. So refusal of consent risks leading to both a data protection gap and a security gap.
Finally, the interim agreement is only an interim agreement. It might not be the best agreement in the world. It can - and it will - be improved. The Commission is now finalising the draft mandate and the guidelines for the long-term agreement and we will adopt them swiftly.
I give a personal commitment to you to ensure that the European Parliament's concern will be addressed and that we shall seek a strong protection of privacy and data protection in the new agreement. The European Parliament will be fully informed at all stages of this procedure. I hope that this answers a few of your questions.
Thank you, Mrs Malmström, for your explanations. They were, truly, very important for us. The Council and the European Commission have just made certain declarations in relation to our expectations of the negotiation mandate and about keeping Parliament informed.
In what we are doing, there is also another important element: the European Parliament has become jointly responsible for European legislation. We are also responsible for international agreements, such as the SWIFT agreement, and we are giving a strong signal that the situation has changed, now that the Treaty of Lisbon is in force. This is important. I think the recent signals from the American Government show that it has become clear that the European Parliament is, today, fully responsible for legislation. We wanted it to be a strong signal. However, we know we are responsible to our citizens. We are directly elected Members of the European Parliament. Our responsibility to defend citizens' rights is of fundamental significance and we always stress this.
Mr President, ladies and gentlemen, firstly, I would like to welcome you on your first working day and assure you that you have the full cooperation of our group. At the beginning of this debate, we would like to say that we want a good partnership with the Americans, in particular, when it comes to combating terrorism. Secondly, we strongly support security for our citizens and also citizens' rights and data protection. Thirdly, we have worked very hard to ensure that the guidelines for the negotiations and our position were in place as early as mid September and we now want to see these implemented. Fourthly, Mrs Malmström, I would like to say with respect that it is not that Parliament had a strong interest in this area, but rather that we regard the legislative process as our responsibility, as the President has said, and we want to be involved in this process on an equal footing with the Council and the Commission.
Our response to the text for the negotiations is to make two very clear points. Firstly, we cannot accept the way in which this text has been produced. Secondly, although the Council maintains that 'the points from Parliament's resolution have been fully taken into account', in fact, some of the points have not been included, in particular the right to take legal action, the deletion of data and some others. These are the main reasons why we said in the Subcommittee on Security and Defence that this was unacceptable to us. It also became clear that it was only after this that things started to move. The US Secretary of State has not agreed to anything, unless the Council has received information which is different from the information given to Parliament. This has allegedly happened on some occasions. The Council has sent out encouraging signals this week, but has not given any guarantees. I would like to make that very clear. This is why we are saying that we want to discuss this further, that we want a good agreement and that we are very much in favour of more discussions, if there is a guarantee that this will result in a good agreement.
Mr President, the Irish author Jonathan Swift in his famous book 'Gulliver's Travels' sent his hero Gulliver to the land of Lilliput, whose inhabitants were only six inches high. However, Gulliver believed that he had arrived in the land of giants. To me, it seems rather as if American diplomacy has followed Gulliver and believes that it can treat the European Parliament as if it were an organisation of little people. That is a mistake.
Mrs Malmström, I would like to congratulate you on your election and your move from one bench to the other. However, you should be aware that it was not just an error committed by American diplomats, but also by the governments of the European Union who believed that an agreement of this kind could be pushed through Parliament and did not realise that we cannot vote in favour of such a defective agreement. This agreement embodies the spirit of the security ideology of the United States of America, but it does not embody the protection of fundamental rights, which we as Members of the European Parliament must guarantee for the citizens of Europe.
The possibility of transferring large volumes of data without specifications and without specific details in individual cases is in fundamental conflict with the data protection legislation that we have adopted in Europe in all our parliaments, including the national parliaments. The serious problems regarding data protection have already been referred to. You have done so yourself. How long will the data be stored? Who is storing it? Who is passing it on to whom? What options do I have for finding out about what is happening with my data, who is accessing it and whether it is correct? What legal protection do I have to ensure that incorrect data cannot be gathered about me and passed to third parties, whoever they may be? When will my data be deleted, if it has been collected and stored? Under the terms of the Homeland Security Act, data can be stored for up to 90 years. If this includes a guarantee that I will reach the age of 90, then I'm happy to discuss it. It is worth repeating that this data can be stored for up to 90 years! All of these factors represent serious failings in this agreement.
For this reason, Mr Rubalcaba, I have to say to you that this is a bad agreement and we cannot vote in favour of it. If we reject it, then it is your job to negotiate a new and better agreement with the United States that respects the interests of security but, at the same time, also respects the security interests of citizens with regard to their freedom. If you can do this, we will support the new agreement. The objective of a new round of negotiations must be to find a compromise between these two things.
I cannot recommend to the members of my group to vote in favour of this agreement at this point and in this form. This evening, I will suggest that my group votes against this agreement.
on behalf of the ALDE Group. - Mr President, I should like to welcome my former colleague and good friend, Cecilia Malmström. It is a pleasure to see you here.
This is a first key decision for the European Parliament to take with its new Lisbon powers and expectations are high, but we need to keep a clear head. We owe it to our citizens to make a well-considered decision, free from outside pressures or scare tactics such as false claims of a security gap, because data, and we know this, can still be obtained by the US without disagreement. Let us not forget that the Member States were not unanimous on this agreement either. We can only give our consent to an agreement that has full democratic legitimacy, on grounds of substance and procedure. This is not about a battle of wills between the Council and the European Parliament nor is it about transatlantic relations. This is about European citizens being entitled to a proper democratic and transparent procedure.
The answers of the Council so far are utterly inadequate, and the democratic rights of European citizens cannot be bargained away with promises of trips to the US or vague promises by the Council for future agreements. The Council has had countless opportunities since 2007 to handle this in a proper manner and ensure security, as well as protection of personal data and civil liberties, or ensure proper democratic scrutiny by national parliaments or, since 1 December, the European Parliament, but the Council has been incredibly stubborn. Parliament cannot and should not take a decision if it does not have access to all relevant information and documents. Our voters have a right to know that we consider all elements very seriously and that we do not simply rubber-stamp Council decisions.
Finally, the European Parliament has been very clear for years about its concerns and expectations and, instead of coming up with more vague promises, the Council should finally provide us with the opinion of its Legal Service and the requested information demonstrating the use of the data for counter-terrorism purposes. I do not consider that the second Bruguière report is sufficient. So, if the Council wants the consent of this House, it will have to meet our demands. That, Council, is the only way.
(Applause)
Mr President, firstly, I would like to comment on the meetings with the experts and the US ambassador. In the two meetings which I chaired, I did not feel in any way as if I were being regarded as a little person from Europe, quite the contrary. During these meetings with the experts from the US, I learnt a huge amount about the very different legal systems relating to the protection of fundamental rights in the US and in Europe. I am grateful to the Americans for taking part in this far-reaching dialogue. The nature of the task which lies ahead of us has become clear to me. The Council has not done this task justice in the past. The nature of the task facing the Europeans has also become clear to me, if we want to combine an effective fight against terrorism and effective protection of fundamental rights in the same agreement.
I actually find it embarrassing that people have had to come across the pond to explain this controversial area to us and that the Council has not so far been able to have an honest debate of this kind with Parliament. The rapporteur has made it entirely clear in which areas fundamental rights, which enjoy the highest levels of protection in Europe, will be breached. I would like to make an additional point that I regard as a major problem from a legal and political perspective, if we look at the issue in more detail. The US and Europe have completely different definitions of terrorism and this is a problem which pervades this agreement.
As has rightly been said, the Members of this House are accountable to the citizens of Europe for ensuring that their rights are preserved. In my opinion, we should not vote for an agreement which many of us, including Mr Weber, Mr Langen, who is not here at the moment, and Mr Schulz, have said repeatedly in public is in breach of current law. We must take action now. We have told the citizens of Europe in the course of the public discussion that we would do so. We must vote against the interim agreement and we must not postpone our vote.
Parliament must not evade its responsibilities again as it did in November. Then we had the option of bringing everything to a stop, but the majority did not want to do so. Now we must take action and - I am saying this after the consultations with the Americans - this will put us in a better negotiating position and on an equal footing, which will enable us to improve security and the rights of citizens in the European Union and perhaps even in the US.
on behalf of the ECR Group. - Mr President, like my colleagues here, I have been hugely frustrated and angered by the Council's treatment of and substandard consultation with this House on the agreement. Parliamentary consultation and consent should not be a retrospective tool. The reciprocity of data protection should be beyond reproach, and the manner in which the agreement has been negotiated and concluded must never be repeated.
However, I have been reassured at least by the United States authorities and by the multi-layered data protection systems and judicial safeguards that are in place through this interim agreement. So our poor treatment by the Council should not compromise the EU's agreement with the United States, or any future agreements on the security of Europe. We are now receiving loads of assurances and promises from the Council and from the Commission. I cannot yet judge whether these answer all the reasonable requirements we have laid down, so in my opinion, we now need some time before proceeding further with our consideration of this vital measure.
Mr President, ladies and gentlemen, the SWIFT agreement was negotiated on the basis of a dubious procedure and quickly pushed through only one day before the entry into force of the Treaty of Lisbon, in order to circumvent Parliament. However, I would like to focus specifically on the content of the agreement. We have big brother's little sister waiting for our approval. Mrs Clinton believes that she can persuade the Members of this Parliament to do something which we would not accept from our own governments.
From my point of view, it is fundamentally wrong for alleged terrorism investigators to have such extensive access to databases, because this undermines people's self-determination over their own personal data. Personal data will be stored for decades and no one will have any control over how it is used. In addition, the data can still be retained after the agreement has come to an end. It will not be possible to take legal action to discover the whereabouts of the data or to claim damages for its illegal use by third countries. This gives the state precedence over its citizens, who will all be reduced to the status of objects of suspicion. The Member States are allowing other governments to spy on our citizens indirectly via the EU.
To give some examples in Germany, should Deutsche Telekom, Deutsche Bahn or the Schlecker drug store chain still be worried about collecting information on their employees? Will it now become the norm for the German Government to buy from tax investigators data that has been obtained illegally? We find ourselves in a situation in which Parliament must stand up for its beliefs and make a decision. Why should Google be able to set data thresholds in future? It is important to combat terrorism and, in particular, its causes, and I believe that we all agree on this, but not at the cost of fundamental rights. In this context, I have heard many speeches which refer to the EU as a community of values. We are just about to sweep one of these values under the carpet and my group cannot vote in favour of that.
(MT) Let me make it clear that the European Popular Party is in favour of this agreement. It is all for the SWIFT agreement and tomorrow will vote in favour. Let me explain why: the European Popular Party is going to give its backing because its primary concern is the safety of people, the security of our citizens.
The security of our citizens will be improved as a result of this agreement, and this is why we support it. This is not simply my own opinion, but it is the expert opinion of those whose specific task was to research and evaluate whether or not this agreement enhances the security of the citizens whom we all, in this Chamber, represent.
There will be an improvement in the level of security throughout Europe and this will be extended to the security of other citizens worldwide, including the United States. Now I agree with those who stated that the Council did not act appropriately with the European Parliament, but I believe that the message sent out by the Committee on Civil Liberties, Justice and Home Affairs last week taught the Council a lesson, a lesson that was clearly understood. I also sympathise with the concerns of my fellow Members on the issue of privacy, but here we must again recall that this agreement is an interim one. This means that a new agreement will have to be drawn up that will provide better guarantees regarding security.
Mr President, in your introduction you mentioned responsibility. I appeal to my fellow Members to use the powers of this Parliament, the new powers that we have, with full responsibility, in order to truly be able to face 500 million citizens and tell them that we were defending their security. If possible, in order to retain more unity in this Chamber, tomorrow's vote should be postponed. We are ready to consider the postponement of the vote but if it is not granted, then we should vote in favour.
Mr President, we, too, in the Socialists and Democrats, want to fight for the European citizens and we want to fight against terrorism, so that is why we will be recommending, as my leader said, a 'no' vote tomorrow to ensure that we vote in this Parliament on the first consent procedure under Lisbon against a bad agreement for this whole Parliament.
This is not a sectarian issue for us but a factual issue. This is an issue about whether a badly drafted agreement serves the interests of security and anti-terrorism. As one of my advisers once said - and he is a lawyer, I used to be a lawyer and Mr Kirkhope was also a lawyer - quoting Benjamin Franklin: He who would put security so far before liberty deserves neither.
So we all agree that, for the EU citizens, a good agreement is what we want. Now in Coreper, it is absolutely true that the Council came up with all the issues that we as a group regarded as the important issues. Mrs Clinton, too, in her letter acknowledged that Parliament had a point, but neither of these documents went further and gave us a blueprint for solving this problem, and that is why a 'no' will, in our view, push towards a better agreement for the whole Parliament.
So we, in our group, are appealing across the House and not just within our group, to support the rapporteur in what she is trying to do, a better agreement to fight terrorism. No one has the moral high ground here; we want an effective fight against terrorism, that means a better agreement and that is what we will be recommending to the Socialist and Democrats this evening in our group.
(ES) Mr President, I reject the methods and the time used for this agreement. Parliament's role is an essential part of the Treaty of Lisbon and it should be respected by all parties concerned.
Moving on to the substance of this issue: the greatest damage a democratic society can do to terrorism is to cut off its financial resources. That is why the interim agreement should remain in place while the definitive agreement is urgently negotiated. On at least nine proven occasions, SWIFT and TFTP have demonstrated their effectiveness and value in preventing and suppressing terrorist activities in Europe, Asia, Africa and America, in relation to the text of the interim agreement and data protection.
Which report should prevail, ladies and gentlemen? That of the European Data Protection Supervisor or those of the special Judge, for both are well-founded yet contradictory. No, ladies and gentlemen, we have neither held a debate nor reached a solution on this issue. The wording of the interim agreement guarantees rights. It states that data provided shall be processed exclusively for the prevention of terrorism or its financing; that no copies of data provided shall be made; that data provided shall not be interconnected with any other database; and that only public security authorities shall have access to data.
I trust the government of the United States and the great democracy by which it is established. We have an obligation to strengthen our relations with that country, for we are natural, mutually reliable partners.
For all these reasons, I support a House vote in favour of the interim agreement and I welcome the very positive move Parliament has made to assert its authority, and the fact that Mrs Clinton and Mr Geithner have acknowledged that authority as an indispensable element now and in the future.
Finally, Mr President, the Council and the Commission know what is expected of them. An interinstitutional agreement is urgently needed.
Mr President, a simple letter from the Council that the negotiation guidelines will fully contain Parliament's concerns, that negotiations will begin immediately with the United States and not at some point in the future, and that Parliament will be fully involved in these negotiations might have sufficed, and it would not be that difficult to give in order to alleviate this Parliament's concerns about the way it has been treated, ignored and played with in the past.
But you could not do even this today. The bulk transfer of data, the Commissioner said, is not a problem. Only some data will go there. SWIFT tells us that is not the case. The United States administration tells us that is not the case. There is no proof of what you say in this statement.
You mentioned the negotiating guidelines that you are nearly done with. Where are they? Given the pressure that exists today, why can you not tell us exactly where you agree and where you disagree with Parliament, instead of making general statements?
I feel it is extremely important to fight together with the United States against terrorism. I urge the United States and Council to work very seriously together with us after our vote tomorrow, and not to choose bilateral routes or dream about breaking the solidarity, but to work together to protect fundamental rights while we protect security.
(DE) Mr President, anyone who has followed the many discussions about SWIFT over recent weeks might get the impression that without SWIFT, we would descend into chaos and that rejecting the agreement would bring an end to the transatlantic relationship and the joint war on terror. These attempts to threaten us can be described in one word: ridiculous. The US and the Council are not trying to rescue an essential tool; they are simply saving face.
There are many agreements and measures in place to combat terrorism. SWIFT could be a useful addition to these. The failed attack on 25 December has clearly demonstrated that it is not data we are lacking, but the ability to make effective use of the data which we already have. The idea is to divert attention away from this fact. The interim agreement simply could not be worse. It is full of contradictions and inconsistencies. Instead of suitable precautions being taken to ensure that only data relating to people who are actually under suspicion is transferred, huge volumes of data will be sent to the US every month. The agreement represents a flagrant breach of citizens' rights, data protection and the principles of the rule of law. If the Council and the US were really prepared to take on board this criticism and to incorporate these points into a new agreement, then there would be no need for us to accept this dreadful agreement. In the interests of the citizens, we must say no to the interim agreement and we must start new negotiations immediately, so that we can put in place a really good agreement which acts as an additional, effective tool for combating terrorism and which preserves our fundamental rights.
(ES) Mr President, the Treaty of Lisbon has opened a new chapter for this Parliament, but also for the Council and the Commission.
In his speech, the President-in-Office of the Council has taken note that this Parliament should be listened to and that its concerns and demands should be taken into account.
He has also noted that the negotiation of this agreement was not conducted very well, or well enough. Above all, however, he put forward a future commitment: to urgently negotiate a definitive agreement that meets the demands set out in the rapporteur's report, which include the demand for a guaranteed right to appeal, to information and to the subsequent modification or deletion of private data.
We therefore have to strike a new balance between privacy, citizens' freedom, and security, which is also a fundamental right of the citizens we represent in this Parliament.
So, whatever the outcome of the debate, Parliament urges the Minister to begin that negotiation as soon as possible and to thereby satisfy the Treaty of Lisbon, the Charter of Fundamental Rights of the European Union, and the 500 million citizens that this Parliament represents, who have a fundamental right to security.
(DE) Mr President, in the era of mobility, we cannot have security without an effective and rapid exchange of data and our job is to protect our citizens against terrorist attacks. Therefore, we must find a balance between security and privacy. This balance must be reflected in the agreement that we are currently debating.
However, given the importance of this issue, the Council has taken a really amateurish approach in this case. Therefore, I would like to see more concessions made to the rapporteur, including some specific help, so that we can perhaps achieve a majority in Parliament.
If we do not have this, then the Terrorist Finance Tracking Programme will remain a single central programme and it will be important for us to ensure that SWIFT only transfers individual items of data. If we do not have this, then the full agreement is the right thing and the current agreement remains important. Therefore, I believe that we should aim for a postponement and then ultimately ....
(The President cut off the speaker)
Colleagues, this is a very important discussion. I do not want to disturb you but you are all talking half a minute longer than you should. There are 11 people on the list. If you all talk for such a long time then I cannot give the floor to the others.
(DE) Mr President, no one has any serious doubts about the need to combat terrorism. However, the question for advanced democracies based on the rule of law always concerns what should be done and how it should be done. In this case, this question is easy to answer. We must not act in such a way that 500 million people are placed under suspicion and that there is a massive intrusion on their rights, without giving them recourse to legal protection. In particular, these measures must not be put in place with a total disregard for existing democratic regulations.
Now Parliament is in the position of having to carry the can for the actions of the arrogant Swedish Presidency. We must not do this. Therefore, I am in favour of voting against this agreement tomorrow.
(SV) Mr President, I want to say that nothing will be stopped - no terrorist act will be stopped - by this proposal. None of the four attacks mentioned by the Council Presidency would have been stopped, although perhaps the subsequent investigations would have been made easier. This agreement reduces security in the same way that any total surveillance law on the Internet reduces security, because if there is total surveillance, people will try to avoid it - even honest citizens. Then anonymisation services are created on the web, just as now in the banking sector. If terrorists can hide among ordinary people, security is reduced. It is a poor agreement.
Instead I call for a complete review of all these anti-terrorism laws. What do they cost and what is their collective effect on privacy and liberty? Only then will I even consider voting in favour of even more anti-terrorism laws. Show us how effective these measures are using open documents, not secret ones.
(PL) Mr President, I would like to draw attention to two matters, which, in my opinion, are very important. It is indisputable that we should fight terrorism, but the discussion is about how this should be done, and what kind of agreements should be signed with the Americans on this. I would like to raise two matters. The first of these is that the agreement affects only one of the parties - it is a one-sided agreement. Have we thought that the appropriate services in European states could also obtain data from the USA, and that this would facilitate the fight against terrorism here in Europe? The second matter - the basic objection concerns the fact that it will be possible to obtain all financial data. I strongly emphasise the word 'all'. I think we should work towards allowing American and European special services to obtain data only from those entities which are under suspicion.
(RO) The Council sent the agreement to the European Parliament very late, which is extraordinary. I hope that there will be no more recurrences of incidents of this nature. On the other hand, I have been very pleasantly surprised by the intensive cooperation between the US authorities and the European Parliament. Unexpectedly, they have listened to this institution, something which I hope will be repeated in the future.
I am expecting the same level of interest from the US authorities as well regarding the equal treatment of Member States in relation to the Visa Waiver programme. The United States have yet to introduce clear, transparent criteria for refusing visas in certain Member States. Nevertheless, I believe that the temporary agreement must be supported because it will contribute to the security of European citizens. However, the approval of this agreement must not halt the negotiations with the United States on a long-term agreement, which will include all the objections raised by this Parliament.
(DE) Mr President, today, the Council has admitted that the results of the negotiations may not have been as good as they could have been. We should pick up on this and take the opportunity to improve the agreement. However, simply postponing matters will not help, because the postponement process is not governed by any conditions. We will therefore find ourselves in exactly the same situation again during the next plenary session. I do not believe that this will change anything.
Secondly, I would like to say that we have already had enough promises that things will be better during the next round of negotiations without the involvement of Parliament. We have already been promised before this agreement that this time things would be quite different. Once again, postponement will not help. The only thing that will help in this case is to send out a clear signal.
Thirdly, the security loopholes which people have repeatedly claimed will be created if we do not vote in favour of the interim agreement simply do not exist. We have legal reports that prove this and we have agreements on mutual legal assistance.
Mr President, the security of our citizens is of paramount interest to us all, and it is all too easy for us to be painted as soft on fighting terrorism when we stand and ask for the civil liberties of our citizens to be protected. I have seen that happen time and time again by many national parliamentarians when it comes to actions that this House takes.
SWIFT has, of course, many examples of success, and we support all of those examples, but it is equally important also to concentrate our minds on those instances where SWIFT has failed or let us down. There have been many failed or bad investigations in the European Union. In my constituency alone, 12 innocent people were detained and were not able to be charged. At the time they were detained, we were informed that financial transactions were part of the substantial evidence against them.
What can we learn from those bad instances? Council, let us step back. We have time. Our backs are not against the wall. There is a way forward. Let us defer. Council, go back; do this properly - not for the sake of this House, but for the sake of our citizens.
(PT) Mr President, in my country, if a police officer wishes to gain access to a bank account, he has to have a warrant. I cannot accept an agreement whereby thousands or millions of bank details are transferred to an American police officer for perusal without requiring the permission of a court. The interim agreement that was negotiated lacks data protection. Data protection is not a luxury - it is a prerequisite of our freedom. There is a lack of reciprocity and a lack of proportionality. We cannot allow this.
We certainly hope that the final agreement will be properly negotiated. How can it be negotiated? Is it negotiated from a poor basis or a reasonable basis? I believe that it is better for us not to have a bad interim agreement than to have any agreement at all. If we refuse the interim agreement, it means that we have a good base for negotiating the final agreement.
(SK) The saying goes that good agreements are made by equal partners. The agreement being drawn up at the moment, however, does not indicate that we are an equal partner but rather that the United States is making demands of us and is expecting that we will comply with its views.
Following the Lisbon Treaty, however, the European Parliament has much more power and the task as MEPs sitting here is really to defend the interests and rights, the fundamental rights, of the 500 million citizens of the EU Member States. I therefore also support the motion for this agreement to be reworked and for it to incorporate the proposals that we, the Members of the European Parliament, who are the only directly elected representatives in all of the EU institutions, expect to be incorporated into the agreement.
I know that there are countries in the European Union that have enormous problems with terrorism. Finally, Spain is one of the countries that have been fighting terrorism for a long time and I believe that in this case, the Council will be the partner of the European Parliament and not the partner of the United States of America.
President-in-Office of the Council. - (ES) Mr President, first of all, I would like to say that I have listened with great interest and appreciation to all of the speeches made by the honourable Members, speeches of both support and criticism, although admittedly, the latter were in the majority, but I welcome them all.
I would like to say firstly that I am very pleased to have confirmed once again during the debate in this House that Parliament, the Commission, and the Council are all perfectly in tune when it comes to defending our shared values and, as I said in my speech, to taking a determined stance against any kind of terrorism. In my opinion, this consensus is extremely important, and we should not forget it.
I want to make a distinction between the two radically different strands of criticism that we have heard with regard to the SWIFT agreement which we have examined this afternoon: criticism on the grounds of procedure, and criticism on the grounds of substance.
It is true that there has been constant criticism of the substance of this agreement, even by those Members who explicitly supported an agreement such as this. I reiterate what I said in my earlier speech, that things could probably have been done better; in fact, they could certainly have been done better. However, I also said, and I reiterate this too, that as the honourable Members know well, the time limits were as they were, so that the Council and the Commission had to take action within a very short time frame. In any case, let me be very clear that as I said earlier this afternoon, it is the Council's wish that things be done differently from now on, and not as they have been done in the past.
Certain Members have said, probably based on their experience, that this is a promise, a commitment, which has been broken repeatedly in this House. I would like to say in support of the Council that it is a commitment born out of a fundamental commitment within the Treaty of Lisbon, which sets a core objective that this House should play an increasingly important role in the institutional life of Europe, so that the citizens feel better represented.
This commitment from my country, which is a fundamental commitment within the Treaty of Lisbon, is the reason why I want to state here categorically that during the Spanish Presidency, the Council will do things differently.
In case some people do not trust the Council's word, and they would be within their rights not to, they should remember that the treaty forces us to do things differently. Therefore, if the political will of the Council does not suffice, the treaty is in place within the law to ensure that things are done differently in the future. It is reliant on this House working with the Commission, and naturally reliant on the united spirit shown here by our Members, a spirit that seeks a balance between defending security and maintaining our core values; it is a pan European spirit, with which the Council is fully in tune.
I would like to make three comments regarding the issue itself. I will not address some of the more specific issues that have been the object of criticism, some of which is unfounded in my opinion. For example, it has been said on various occasions that the SWIFT agreement, as it now stands in this House, permits the bulk transfer of data. It has not been said, and it should be stated clearly however, that this is not the logic behind the agreement, and that bulk transfer is only allowed by the SWIFT agreement in exceptional cases, always and only when there are legal suspicions (Article 4(6) of the agreement). This is just one example. There have been other somewhat superficial accusations about the content of the agreement, which I believe would respond well to scrutiny, but I am not going to address them at this point.
I would like to make two more points on this matter. Firstly, along with the Commission and some of the Members of this House, I would like to stress that the agreement has been useful in the fight against terrorism. I have given some examples, and there are more in Judge Bruguière's report, which has been given to the Members. I can provide another example, or even better, two, which I previously referred to from my own country.
It is true that the SWIFT agreement was used to investigate the 11 March attacks in Madrid, with good results. It is also worth remembering that the SWIFT agreement was used to prevent an attack on the city of Barcelona just over a year ago. The perpetrators of these attacks are all currently serving sentences in Spanish prisons.
Therefore, we can say that yes, it has worked, and yes, it has allowed us to get results. This being the case, then surely the honourable Members will agree with me that a suspension of the agreement will effectively mean at least a slight lowering in standards of security for European citizens. Surely, you must accept that if the agreement is working and has been working for us, then its suspension would leave us somewhat less secure, and I am choosing my words carefully so that no one can accuse the Council of being overdramatic. We would certainly be a little less secure; it is as simple as that.
That is why I want to emphasise on behalf of the Council, and I think that the Commission also agrees, that it is vital not to suspend this agreement. It may be that this agreement warrants criticism, and I want to stress once again that we acknowledge the tough criticism that we have heard here this afternoon. However, the honourable Members will surely agree with me in saying that this agreement is a lot better than the protocol over data exchange that the United States and the EU have had to comply with for years.
The agreement under debate today is probably not perfect. Improvements could certainly be made, and I can even agree with some of the criticisms made from certain quarters, but I ask you to acknowledge, as I do, that it is an improvement on what we had before. The EU, Council, and Commission have introduced several motions into the agreement, which are causing concern amongst some Members, who are trying primarily to guarantee that security is not at the expense of human rights and fundamental freedoms; and rightly so.
This is why I want to reiterate what the Commissioner said, that it is important not to suspend the agreement. I also want to reiterate to Parliament that the Council's sincere wish is to negotiate a new agreement - which will be a definitive one - an agreement which will incorporate many of the issues mentioned here this afternoon, issues which the Council agrees with and would like to publicly endorse. The Council is making a commitment to do this. The fact is that the President-in-Office of the Council has already made this commitment in a letter to the President of Parliament, but we will still have to uphold it when the time comes to negotiate.
Therefore, we are debating an interim agreement today which improves the current situation. We are debating an agreement that will last for nine months, which is the time it will take for the Commission, the Council, and Parliament to reach a new agreement - which will be a definitive one - an agreement that will most certainly address all the very reasonable precautionary measures discussed in this afternoon's debate in Parliament.
The Council cannot ignore this afternoon's debate. We cannot ignore the fact that this agreement has come in for a great deal of criticism. As I said, some of the criticisms have certainly been more founded than others, but criticism there has been, and I think that this deserves serious consideration. I am asking on behalf of the Council, that Parliament give us this time for reflection.
Time, naturally, to analyse and discuss this debate with my colleagues in the Council, time to discuss it with the Commission, and time, essentially, to explore the possibility of making a better agreement with the US, which I think is a real possibility. We are asking for time, ladies and gentlemen, Mr President, to allow us to come back to Parliament within a few weeks, a few months, to be able to guarantee that we have created the foundations for the signing of a definitive agreement that adequately addresses the concerns expressed by certain honourable Members today. Concerns, which, I repeat, echo the Council's concerns in many cases.
Member of the Commission. - Mr President, this has been an extremely important debate. That is totally accurate because we talk about such important matters as how we can maintain the security of our citizens but also maintain good information and exchange systems with a high level of data protection.
There have been, as the President of the Council said, a few questions, and a few misunderstandings, I think. Some of them are answered in the Bruguière report, so I would really encourage you to read that. But I think we need to understand and remember why we have an interim agreement. Why do we have it? Well, it was because SWIFT was moving and we were finding ourselves in a situation where we did not have a regulation on the transfer of data, so the Council and the Commission moved swiftly to arrange something. We did achieve certain concessions from the United States and some very good data protection mechanisms. Also, two member countries concerned asked the Commission to be involved in order to have a European approach on this and avoid bilateral agreements. This is important to recall.
Now this is an interim agreement, as I said; it can and it will be improved. It is the full intention of the Commission and the Council to involve the European Parliament under the Lisbon Treaty in the permanent agreement. We need to have more clarification concerning redress, lawful data processing and deletion of data. The permanent agreement will also include guarantees of rectification, access to information.
Mr Lambrinidis asked why the Commission does not have that. Well, Mr Lambrinidis, the Commission has been in office for 16 hours and 20 minutes. This is an extremely important negotiating mandate. We need to be able to discuss this together, within the new Commission, before we formulate the full negotiating mandate to discuss with the European Parliament. We have only very recently taken office so you could not expect us to have done this. But we will make sure - and Mr Barroso expressed this very clearly in the letter to Mr Buzek - that we are working on the negotiating mandate; we will present it to the European Parliament as soon as possible and make sure that you are fully informed the whole way on this.
It might be a very good idea to postpone the vote and we might need more time to discuss the mandate. You will see the negotiation mandate; you will have time to look at the papers, the reports and so on, and the Commission is willing, as I said, to work together with you and the Council for a good - and much better - permanent agreement on this.
Colleagues, the blue card rule does not operate during presentations by the Council and Commission, but this is an extremely important discussion. We must take a decision tomorrow.
This is not according to the Rules, but could I ask you, Mr President-in-Office, to take two short - and I emphasise short - questions from Mr Schulz and Mr Lambrinidis - nothing more, as we could discuss this for another two hours.
(DE) Mr President, Mr Rubalcaba, I have listened carefully to what you have said, along with all the Members of this House. You have used the following words: 'Give me more time to discuss this with the other members of the Council. Give me more time to come back to you with a better agreement.' I would therefore like to ask you very specifically whether it is the case that the Council is no longer insisting on this agreement and on the vote on this agreement and whether you want to have to time to negotiate with the US on a new and improved agreement. Have I understood what you said correctly?
Mr President, is the Council aware of the fact that in the past years, SWIFT has never once transmitted specific data because it cannot extract it, and always transfers bulk data?
Is the Council aware of the fact that, precisely because of that, there is an agreement between the US and SWIFT that stations SWIFT personnel in the Treasury Department in order to ensure that the bulk data the Treasury gets does not get searched in a bulk manner?
Is the Council aware of the fact that the interim agreement does not include even the slightest concession to Parliament? If I am right - which I hope I am - are the Council and the Commission committed to taking the bulk data issue extremely seriously in the mandate of the negotiations?
Mr President, the Council would like to reiterate once again how important it is that we do not cut off the flow of financial data exchange between Europe and the United States.
However, the Council is also mindful of the fact that the precautionary measures, criticisms, and suggestions of the honourable Members must be the subject of serious consideration.
For this reason, I have asked for time to work with all the countries of the European Union, with all the Member States, to look at whether we need to incorporate this type of consideration into the new agreement. Even more importantly, I have asked for time to consult with the United States. I believe that the USA is willing to incorporate into the new agreement many of the precautionary measures, reservations, and restrictions expressed here today by the European Parliament. In short, it is willing to seek a greater balance between security and freedom in the definitive agreement, which is essentially what we are talking about today.
I would like time to explore this possibility so that I can come back to Parliament and say, in a session such as this one, before proceeding to the vote, that the Commission and the Council have a commitment from the United States to incorporate these suggestions from the European Parliament into the new agreement.
Under these conditions, I think that we would have a very different debate from the one we are having here this afternoon.
(DE) Mr President, that is very helpful. Thank you very much for making this possible. If I have understood things correctly, because this is a sensitive issue that we are discussing, then Mr Rubalcaba cannot assure us that the existing agreement will not come into force. In other words, if we postpone matters and give ourselves more time, it will come into effect.
Therefore, my next question is: Can Mr Rubalcaba assure us that, for example, a long-term agreement will be in place within a month with higher standards or is the Council telling us that we must still wait nine months until the end of the period? It is very hard for Parliament to accept an unconditional assurance. Therefore, we must have clear conditions relating to the Council's assurance, in order to be able to decide tomorrow about a possible postponement.
(ES) Mr President, thank you for applying the House's Rules of Procedure with generosity, and allowing the two representatives to speak, firstly from the Group of the Progressive Alliance of Socialists and Democrats, and secondly from the Group of the European People's Party (Christian Democrats).
Mr Rubalcaba, you have put your finger on it. Most of the arguments put forward for debate in the House have been fair ones. I have great respect for everything that has been said. However, these words should have a documental and informative component, with full knowledge of the facts, and frankly, I have been very surprised to hear certain statements that suggest otherwise. Such statements give the impression that very few people have actually read the agreement that they are criticising, since having read it, there is no way they could have come up with some of these arguments.
That is why I want to ask you, Mr Rubalcaba, about the matter mentioned by my colleague, Mr Manfred Weber, and by Mrs Hennis-Plasschaert in her letter (as you already know I am in favour of keeping the interim agreement whilst negotiating a new agreement). In her letter, Mrs Hennis-Plasschaert asks the same question as Manfred Weber. Can the Council guarantee to Parliament that with the participation of this House, it will present the final text of the new agreement, in committee in June, and in plenary in July?
President-in-Office of the Council. - (ES) Mr President, some of the honourable Members are calling for an interim agreement and others for a permanent agreement.
With regard to the timing, it is clearly not the same to bring to this House the foundations of a definitive agreement, or in other words, to bring a commitment from the United States to include some of the precautionary measures and suggestions put forward by this House, as it is to bring a new agreement to the table.
If the honourable Member is asking me whether we can bring a new agreement to this House in one month's time, the answer is no. If you are asking whether, within a deadline of a few months, we can bring to this House the results of dialogue between the United States and Parliament, whose participation is very important, so that we can debate whether we are right in thinking that the definitive agreement will be much better than the present one, my answer is yes. In my opinion, we are capable of achieving this.
This is precisely what I am asking for. Therefore, I am not specifically referring to the rapporteur's proposal, which I admit I have not seriously considered this afternoon after assessing the general mood and the multiple actions and speeches against the signing of the interim agreement. Let me reiterate my opinion that things being as they are, it is a much more realistic option to ask the House for a deadline of say three months, to give us time to bring forward the foundations of an agreement with the United States for debate in Parliament. In other words, this agreement would include the elements that we in the EU (Commission, Council and Parliament) and the United States believe should be incorporated into the definitive agreement that would subsequently be negotiated.
I believe that in these circumstances, the debate we are having today would be radically different.
rapporteur. - Mr President, a lot has been said. Let me underline to Mr Busuttil and the President-in-Office, in particular, that by our withholding our consent on the interim agreement, the security of European citizens is not being compromised. I think it is very unfair to use that as a form of argument. Other legal instruments remain available for targeted transatlantic data exchange and, as stated by Claude Moraes, nobody has the moral high ground here.
With regard to the USA letter, that letter is obviously appreciated, there is no doubt about that, but to state that Parliament's views will be heard, considered and responded to is a bit weak, is it not? It is very non-committal. Also, it is stated that this is only provided this interim agreement remains in force, which I consider as pure blackmail. I am getting angry and I am sorry for that, but this debate is slowly getting on my nerves.
TFTP is not, and cannot be considered to be, consistent with the strongest European traditions on civil liberties. It must be seen, and I want it acknowledged, as a departure from European law and practice. I said this before and I want to hear it again clearly. I also want to say that nobody doubts the necessity for continued and stronger cooperation between the US and the EU, though the EU and its Member States, in the Council in particular, must be strong in setting their own objectives. In that respect, Parliament and the Council are not in tune yet.
Finally, let me stress that it is all about European responsibility, and a European solution is to be found. The Netherlands and Belgium cannot end up being the 'dupe' of all this. I listened carefully to your statements, to the request for more time, and I am willing to refer that request to the Conference of Presidents, but you did not give me the reassurances I was looking for: it was too vague. I will, however, refer your request to the Conference of Presidents which will meet later this afternoon.
The debate is closed.
The vote will take place on Thursday, 10 February 2010.
Written statements (Rule 149)
Cooperation with the United States to combat terrorism is important, but not at any price. The agreement with the United States on the transfer of financial data rather comes down to opening and reading the personal mail of all European citizens or monitoring all their e-mail exchanges on the pretext that terrorists are likely to send each other letters or electronic messages. The agreement we are talking about does not guarantee respect for personal data and still less for the use to which they may be put. The risk of meddling in the private lives of millions of innocent citizens or in the perfectly legal financial transactions of European companies, simply on the orders of an administration, is unacceptable. I still remember the 'Echelon' affair, that listening system that was allegedly intended for military and security purposes and which proved to be an alarming potential commercial and political spy system directed against the allies. We can accept an exchange, that is to say, a reciprocal transfer, of targeted data on request from a judicial authority in a specific context. We certainly want to help SWIFT break the technical deadlock that prevents it from carrying out anything other than mass data transfers. However, we cannot accept this agreement.
Mr President, we are recommending to our fellow Members that they vote against this report with the aim of giving the members of the Council and the Commission the opportunity to make some adjustments and thereby alter their position. We very much hope they will seize this opportunity. For the rest, France has just decided to sell a Mistral class warship to Russia; we believe that it will sincerely regret its action.
The threat of terrorism is not getting smaller. The recent attempt by a suicide bomber to blow up an aircraft flying from Europe to the USA shows there are people who are ready to kill hundreds of innocent people in the name of fanatical convictions. It would, however, be a mistake to view acts of terror exclusively as the deeds of desperate individuals. For behind all terrorists is an organisation which trained them, supplied them with explosives and financed them. Terrorism has to be well organised to survive, and for this it principally needs money. We must not stop in our efforts to track financial movements and establish the source of funds used to support terrorism. Efficient exchange of information between governments and mutual assistance in identifying suspicious people and organisations is a matter of paramount importance for ensuring security for our citizens. We should make every effort to ensure that the final agreement guarantees the necessary protection of personal data.
We must not forget, however, that our primary objective should be to limit terrorism, because terrorism is still a real threat, including in Europe. When we are talking about security, political games should be set aside. The European Parliament should not make a show of its authority by rejecting the interim agreement with the USA on the processing of financial messaging data, because this agreement improves the security of our continent.